Fourth Court of Appeals
                                San Antonio, Texas
                                   September 19, 2022

                                   No. 04-21-00212-CV

                                     Earl HARPER,
                                        Appellant

                                            v.

                        CREDITO REAL BUSINESS CAPITAL,
                                   Appellee

                From the 438th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2020CI23243
                        Honorable Laura Salinas, Judge Presiding


                                      ORDER
Sitting:     Rebeca C. Martinez, Chief Justice
             Luz Elena D. Chapa, Justice
             Beth Watkins, Justice

      On August 18, 2022, appellant filed a motion for rehearing. After consideration, we
deny appellant’s motion.

                                                 _________________________________
                                                 Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of September, 2022.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court